DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/25/2020 has been considered by the examiner.

Claim Objections
The claims are objected to because: 
Claim 1, the preamble is not descriptive.  The preamble is required that is clearly indicative of the invention to which the claims are directed. 
	Claims 7 and 16-19 the term “wherein:” should read “wherein”.
Although claims 4 and 16-17 have been drafted as separate claims, they appear to relate effectively to the same subject-matter and to differ from each other only with regard to the definition of the subject-matter for which protection is sought and/or in respect of the terminology used for the features of that subject-matter.
Similarly, claim 18 is the combination of claims 2 and 10, and claim 19 is the combination of claims 2 and 11, they appear to relate effectively to the same subject-matter and to differ from each other only with regard to the definition of the subject-matter for which protection is sought and/or in respect of the terminology used for the features of that subject-matter.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 9 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Appropriate correction is required.
Claim 9, the sentences recites “a beam emanating from the object has a waist in a region of the second triple cemented member” seems to be ambiguous in definition. It is not clear from specification (para. [0031]) or in any figures how to interpret the term “a waist”. 
For the prosecution on merits, examiner assumes “a waist” as “rounded portion of the lens L8”. Appropriate correction is requested. It is suggested to amend the claims to clarify the limitations.
Claims 12-15, claiming “optical design data tables” that makes the limitation indefinite because it is unclear what is being claimed. Data tables should not be claim limitation.
Moreover, the plurality claims such as 12-15 makes it difficult to determine the matter for which protection is sought, and places an undue burden on others seeking to establish the extent of the protection.
Appropriate correction is requested. It is suggested to amend the claims to clarify the limitations.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-11and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US PUB 2003/0081530; herein after “Sato”) in view of Fahlbusch et al. (US 7349162; herein after “Fahlbusch”).

    PNG
    media_image1.png
    705
    780
    media_image1.png
    Greyscale
	
	Regarding claim 1, Sato teaches an objective (i.e., FIG. 1, an optical system (e.g., an objective) of an optical pickup, para. [0029]), comprising: a plurality of lenses (L1-L3) disposed along an optical axis, wherein: the plurality of lenses comprises a lens group (L1) that is displaceable along the optical axis (i.e., the distance between the first and second lens L1 and L2 of the expander lens assembly 14 (aberration correction lens group) along the optical axis, para. [0031] and as shown in FIG. 1, para. [0016] and [0034]); the displaceable lens group (L1) has a focal length (f1) (para. [0037] and as shown in FIGS. 2A-2B); the objective is configured so that, during use of the objective, an object produces a first paraxial intermediate image (object point O, FIGS. 3 & 5) in a half-space upstream of the displaceable lens group and a second paraxial intermediate image (image point, FIG. 3) in a half-space downstream of the displaceable lens group (i.e., an optical system (objective) of the optical pickup shown in FIG. 1 depicted in accordance with a paraxial imaging method (a first and a second paraxial intermediate image), para. [0024], [0051], [0056], [0057] and as shown in FIGS. 3 & 5); the following condition is satisfied for at least one beam ray imaging a point (spot) on the optical axis from the first paraxial intermediate image into the second paraxial intermediate image: 
sinσ / sinσ′ × s′p / s′p - Δs ′ - β″ / β′ = 0 (i.e., a lens assembly used in a spherical aberration correcting process including equations (1)-(16), para. [0031] and [0037]-[0060], FIGS. 1-5, also see Abstract); 
σ denotes an angle of inclination of the beam ray imaging the first paraxial intermediate image into the second paraxial intermediate image, upstream of the displaceable lens group; 
σ′ denotes an angle of inclination of the beam ray imaging the first paraxial intermediate image into the second paraxial intermediate image, downstream of the displaceable lens group; 
s′p denotes the distance between the second paraxial intermediate image and the intermediate image of the entrance pupil, lying at infinity, in the half-space downstream of the displaceable lens group; 
Δs′ denotes a longitudinal aberration of the beam ray with respect to the second paraxial intermediate image; 
β′ denotes a paraxial magnification of the object imaged into the first paraxial intermediate image; 
β″ denotes a paraxial magnification of the object imaged into the second paraxial intermediate image (i.e., The optical system in FIG. 2B includes a single object lens L having a focal length f. When an incident angle of a main beam of a 3-beam is represented by .theta., a spot distance q of the three-beam can be given by the following equation (1), para. [0037]); 
and for at least one beam ray imaging a point on the optical axis in the first paraxial intermediate image into the second paraxial intermediate image, the longitudinal aberration Δs′ is greater than or equal to 0.3 times the focal length (f1) of the displaceable lens group (L1) (i.e., L1 focal length: -17.821 mm x 0.3 = -35.3463, para. [0079]-[0085]).
	Sato teaches all limitations except for explicit teaching of the above condition that satisfy at least one beam ray imaging a point on the optical axis from the first paraxial intermediate image into the second paraxial intermediate image of an objective.
	Further, in a related field of endeavor Fahlbusch teaches the air separations between the individual lenses or lens groups can be changed to the various conditions with different immersion media, etc. and imaging errors such as spherical aberration and longitudinal chromatic aberrations in particular, but also coma, astigmatism, distortion and field curvature, can be corrected (column 3, lines 4-65, FIGS. 1-2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sato such that the air separations between the individual lenses or lens groups can be changed to the various conditions such as the equations (1)-(3) to correct spherical aberration and longitudinal chromatic aberrations as taught by Fahlbusch, for the purpose of correcting spherical aberration as well as coma, astigmatism, distortion and field curvature, and because of the linearity, the construction of the objective and its operation can be simplified considerably (column 3, lines 50-57).

Regarding claim 2, Sato fails to teach the displaceable lens group is configured so that, during use of the objective, a spherical aberration produced by displacing of the displaceable lens group along the optical axis has an absolute value that is identical to a predetermined spherical aberration produced in an object space.
However, in a related field of endeavor Fahlbusch teaches the second lens group (G2) being displaceable and lens L6 has its front side and its back side have approximately same radius of curvature as shown in FIGS. 1-2 and data table shown in claim 13.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sato such that approximately same radius of curvature of both surfaces of the movable lens L6 as taught by Fahlbusch, would produce almost an identical value to a predetermined spherical aberration.

Regarding claim 3, Sato fails to teach a sign of the spherical aberration produced by displacing the displaceable lens group along the optical axis is opposite a sign of the predetermined spherical aberration produced in the object space.
However, in a related field of endeavor Fahlbusch teaches the second lens group (G2) being displaceable and lens L6 has its front side and its back side have approximately same radius of curvature as shown in FIGS. 1-2 and data table shown in claim 13.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sato such that approximately same radius of curvature of both surfaces of the movable lens L6 as taught by Fahlbusch, would produce opposite a sign (negative) of the predetermined spherical aberration.

Regarding claim 5, Sato fails to teach the displaceable lens group comprises two triple cemented members.
However, in a related field of endeavor Fahlbusch teaches a second lens group G2 with a positive focal length follows at a distance A.sub.2 from the first lens group G1. The second lens group comprises a fourth, fifth and sixth lens L4, L5 and L6, respectively, having a positive focal length, a negative focal length and a positive focal length, respectively. The fourth lens L4 is cemented to the fifth lens L5, and the fifth lens L5 is cemented to the sixth lens L6. A third lens group G3 with a negative focal length. It comprises a seventh lens L7 with a negative focal length, an eighth lens L8 with a positive focal length, and a ninth lens L9 with a negative focal length. The seventh lens L7 is cemented to the eighth lens L8, and the latter is cemented to the ninth lens L9 (column 4, line 62 to column 5, line 8, FIG. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sato to include two cemented lens groups G2 & G3 as taught by Fahlbusch such that the construction of the objective and its operation can be simplified considerably.

Regarding claim 6, Sato fails to teach the displaceable lens group comprises a triple cemented member and a single lens.
However, in a related field of endeavor Fahlbusch teaches a third lens group G3 with a negative focal length. It comprises a seventh lens L7 with a negative focal length, an eighth lens L8 with a positive focal length, and a ninth lens L9 with a negative focal length. The seventh lens L7 is cemented to the eighth lens L8, and the latter is cemented to the ninth lens L9. Following at a distance A.sub.4 from the third lens group G3 is a meniscus-shaped tenth lens L10 with a positive focal length and lens surfaces whose centers of curvature lie on the image side (column 5, lines 3-11, FIG. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sato to include a cemented lens group G3 and a single lens L10 as taught by Fahlbusch such that the construction of the objective and its operation can be simplified considerably.

Regarding claim 7, Sato fails to teach the triple cemented member comprises a central lens; and the single lens and the central lens comprise the same material.
However, in a related field of endeavor Fahlbusch teaches a third lens group G3 with a negative focal length. It comprises a seventh lens L7 with a negative focal length, an eighth lens L8 with a positive focal length, and a ninth lens L9 with a negative focal length. The seventh lens L7 is cemented to the eighth lens L8, and the latter is cemented to the ninth lens L9. Following at a distance A.sub.4 from the third lens group G3 is a meniscus-shaped tenth lens L10 with a positive focal length and lens surfaces whose centers of curvature lie on the image side (column 5, lines 3-11, FIG. 1). The first lens and the twelfth lens are preferably made of the same material (column 2, lines 39-41).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sato to include a central lens L8 and a single lens L10 are made of same material as taught by Fahlbusch such that the construction of the objective and its operation can be simplified considerably.

Regarding claim 8, Sato fails to teach the displaceable lens group comprises a first triple cemented member, a second triple cemented member, and a single lens along a direction of the beam path.
However, in a related field of endeavor Fahlbusch teaches a second lens group G2 with a positive focal length follows at a distance A.sub.2 from the first lens group G1. The second lens group comprises a fourth, fifth and sixth lens L4, L5 and L6, respectively, having a positive focal length, a negative focal length and a positive focal length, respectively. The fourth lens L4 is cemented to the fifth lens L5, and the fifth lens L5 is cemented to the sixth lens L6. A third lens group G3 with a negative focal length. It comprises a seventh lens L7 with a negative focal length, an eighth lens L8 with a positive focal length, and a ninth lens L9 with a negative focal length. The seventh lens L7 is cemented to the eighth lens L8, and the latter is cemented to the ninth lens L9. Following at a distance A.sub.4 from the third lens group G3 is a meniscus-shaped tenth lens L10 with a positive focal length and lens surfaces whose centers of curvature lie on the image side (column 4, line 62 to column 5, line 11, FIG. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sato to include two cemented lens groups G2 & G3 and a single lens L10 as taught by Fahlbusch such that the construction of the objective and its operation can be simplified considerably.

Regarding claim 9, Sato fails to teach the second triple cemented member is configured so that, during use of the objective, a beam emanating from the object has a waist in a region of the second triple cemented member.
However, in a related field of endeavor Fahlbusch teaches The seventh lens L7 is cemented to the eighth lens L8, and the latter is cemented to the ninth lens L9 (column 5, lines 7-8, FIG. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sato where eighth lens L8 has a waist as taught by Fahlbusch such that the construction of the objective and its operation can be simplified considerably.

Regarding claim 10, Sato teaches the objective has a numerical aperture of at least 0.8 (para. [0018]).

Regarding claim 11, Sato fails to teach the objective has a magnification of at least 25.
However, in a related field of endeavor Fahlbusch teaches the objective, according to the invention, is suitable for different immersion media, particularly water and glycerin. When water is used the numerical aperture is 1.2, when glycerin is used the numerical aperture is 1.3. The imaging scale is at a magnification of approximately 63x (column 4, lines 17-21).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sato such that an imaging scale is at a magnification of approximately 63x as taught by Fahlbusch for the purpose of correcting spherical aberration as well as coma.

Regarding claim 18, Sato teaches the objective has a numerical aperture of at least 0.8 (para. [0018]).
Sato fails to teach the displaceable lens group is configured so that, during use of the objective, a spherical aberration produced by displacing of the displaceable lens group along the optical axis has an absolute value that is identical to a predetermined spherical aberration produced in an object space.
However, in a related field of endeavor Fahlbusch teaches the second lens group (G2) being displaceable and lens L6 has its front side and its back side have approximately same radius of curvature as shown in FIGS. 1-2 and data table shown in claim 13.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sato such that approximately same radius of curvature of both surfaces of the movable lens L6 as taught by Fahlbusch, would produce almost an identical value to a predetermined spherical aberration.

Regarding claim 19, Sato fails to teach the displaceable lens group is configured so that, during use of the objective, a spherical aberration produced by displacing of the displaceable lens group along the optical axis has an absolute value that is identical to a predetermined spherical aberration produced in an object space; and the objective has a magnification of at least 25.
However, in a related field of endeavor Fahlbusch teaches the second lens group (G2) being displaceable and lens L6 has its front side and its back side have approximately same radius of curvature as shown in FIGS. 1-2 and data table shown in claim 13. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sato such that approximately same radius of curvature of both surfaces of the movable lens L6 as taught by Fahlbusch, would produce almost an identical value to a predetermined spherical aberration.
Further, Fahlbusch teaches the objective is suitable for different immersion media, particularly water and glycerin. When water is used the numerical aperture is 1.2, when glycerin is used the numerical aperture is 1.3. The imaging scale is at a magnification of approximately 63x (column 4, lines 17-21). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sato such that an imaging scale is at a magnification of approximately 63x as taught by Fahlbusch for the purpose of correcting spherical aberration as well as coma.

Regarding claim 20, Sato in view Fahlbusch of teaches a microscope, comprising: an objective according to claim 1 (i.e., FIG. 1, an optical system (e.g., an objective) of an optical pickup (a microscope), para. [0029])as set forth in claim 1 above).
Further, Fahlbusch teaches an immersion microscope objective (Abstract).

Allowable Subject Matter
Claims 4, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art does not teach, or renders obvious, regarding the objective is configured so that, during displacement of the lens group along the optical axis, the lens group has a play of no more than 10 micrometers in a direction perpendicular to the optical axis.
Regarding claim 16, the prior art does not teach, or renders obvious, regarding the objective is configured so that, during displacement of the lens group along the optical axis, the lens group has a play of no more than 10 μm in a direction perpendicular to the optical axis; and the displaceable lens group comprises two triple cemented members.
Regarding claim 17, the prior art does not teach, or renders obvious, regarding the objective is configured so that, during displacement of the lens group along the optical axis, the lens group has a play of no more than 10 μm in a direction perpendicular to the optical axis; and the displaceable lens group comprises a triple cemented member and a single lens.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MARCO et al. (DE 102014118383 A1) teaches a second lens unit and at least two optical components which are arranged so as to be displaceable in opposite directions perpendicular to the optical axis (OA) of the objective, and chromatic aberrations, in particular longitudinal chromatic aberrations, can largely be avoided when causing the spherical aberration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
May 31, 2022